Dismissed and Memorandum Opinion filed May 22, 2008







Dismissed
and Memorandum Opinion filed May 22, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01089-CV
____________
 
DEBORAH GIBSON, Appellant
 
V.
 
CONNIE GAIL WELCH, Appellee
 

 
On Appeal from
County Court at Law No. 3 and Probate Court
Brazoria County,
Texas
Trial Court Cause
No. PR-028546
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 28, 2007.  On May 8, 2008, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 22,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.